﻿It is a pleasure and an honour for me to extend to you, Mr. President, our congratulations on your assumption of your office, which reflects our unanimous recognition of your qualities. This is a tribute said to you by the forty-sixth session, as an expression of the high esteem with which it regards the values you stand for, and a reaffirmation of the Organisation's confidence in your country, in recognition of the outstanding role it has been playing in this Organization from the very beginning. This is a happy opportunity for me to convey the congratulations of Algeria to the Kingdom of Saudi Arabia, to which we are bound by a heritage of culture, a common destiny and ties of constructive fraternal cooperation. As head of the Algerian delegation, I and my delegation will always be at your side to support you in the discharge of the noble and major task entrusted to you.
You have succeeded your predecessor, Mr. de Marco, the Minister for Foreign Affairs of Malta, who had demonstrated exemplary devotion in the service of world peace at one of the most critical times in the history of the Organisation, and I would sincerely commend him for his efforts.
I also wish to express our appreciation to the Secretary-General, Mr. Perez de Cuellar, who has spared no effort in upholding the values of peace throughout the world and who has lent his outstanding style to the work of the Organization. Because of his tireless efforts in the service of the purposes and principles of this Organisation, he deserves the thanks and appreciation of the entire international community.
Our Assembly at this session has seen the admission to membership of seven new Members, and we warmly welcome the Democratic People's Republic of Korea, the Republic of Korea, Lithuania, Estonia, Latvia, the Federated States of Micronesia and the Marshall Islands. We wish their peoples stability and prosperity and we will cooperate with them within this Organisation and in all fields.
The rapid events that we have seen recently remind us of the well-known idea that change is the only constant element in history. Indeed the collapse of the Berlin wall, the disappearance of an enormous military bloc overnight and the intensive endeavours to reconstruct the European home in an atmosphere that is charged with hope and danger at one and the same time - all these and many other events as well have brought to an end an historic phase that was based on bipolarity in international relations. Thus change has become the decisive word in all that is written or said in assessing the world situation. The terminology and ideas of the cold war era are no longer valid in describing that situation. However, while there are now peoples that are masters of their own fate, peoples that are able to chart their own future and ensure their security and prosperity, we must admit that there are vast regions of the world whose peoples are at the mercy of crises and problems and even wars. Those peoples, which wonder what the future holds for them, constitute the overwhelming majority of humanity. So far, they have not seen positive changes in their material or moral situation as a result of the historic changes that have taken place. Therefore, the question that is being asked insistently is: how can we move forward from the cold-war era, which has ended, to the new international order of which there is so much talk nowadays? We believe that the United Nations is at the same time the proper framework and indeed the only means that we can use if we wish to attain the goals and realize the aspirations of all and defend everyone's interests in an atmosphere of trust and equality between all countries, whether rich or poor, strong or weak, preserving absolute respect for the principles on which this Organization was built, and the goals it has set for itself.
Turning to the Gulf crisis, this was a sore trial for the United Nations, because it led to an upheaval in the Arab world and has left an aftermath in the region which will be felt by the region and its peoples for a long time, because this aftermath is not confined to the bloodshed and the destruction of tremendous material resources. The United Nations is now working to deal with the causes which led to the eruption of that crisis in the Gulf, so as to avoid the repetition of a similar tragedy, to safeguard the sovereignty of all States of the region and their independence, to repair the damage that has been done and to restore rights.
However, the credibility of the Organisation requires urgently that actions that are undertaken within the framework of the Organization do not lead to the punishment of a people which has been the primary victim of this tragedy whose consequences the international community is trying to eradicate. To be clear, we appeal to this Organisation and all States working in this context to see to it that the suffering of the people of Iraq is alleviated and that the sanctions that have been imposed on it are lifted as soon as possible.
We have known for a long time now that the question of Palestine and the question of South Africa are two problems which have a colonialist character. The consideration of this question is more difficult than the examination of any other similar questions. The two crises have seen parallel developments over the years, but now we are witnessing positive changes, which are very encouraging, in the case of South Africa, whereas the situation remains critical and complicated in the case of Palestine. I call upon this Assembly to consider this disparity. I also call upon the Assembly to analyse the causes of this disparity and to draw the necessary conclusions. Personally, I believe that the main cause of this disparity stems from the fact that the firm position of collective solidarity adopted by the international community vis-à-vis the minority in South Africa was the reason that made the Pretoria regime bow to the will of the international community, change its policies and move towards a position that is more compatible with the requirements of the age and international legality. 
As for Palestine, the policy of tolerance and connivance adopted by the major States - States that have influence on Israel and its daily excesses - has encouraged the Israeli leaders to persist in this well-known intransigence and to disregard all resolutions and international conventions. Thus, on the one hand, the international pressures that were brought to bear on the white minority in South Africa have led to the independence of Namibia, the release of Nelson Mandela, the abolition of the basic laws of the apartheid regime, the closing down of the infamous Robben Island prison, and the emergence, as a result of all this, of a political climate that justifies optimism with regard to the future of that country, even if the skies there are not completely cloudless. On the other hand, Israel persists in its extremist intransigent policies. Its repressive practices are being escalated daily. Some time ago, Arab Jerusalem, as well as the Golan Heights, were annexed, and southern Lebanon is still under occupation. The Geneva Conventions are still being flouted. Palestinian lands are being confiscated every day. Thousands of Jewish immigrants are coming in from the Soviet Union and other regions. Settlements are being erected in all the occupied Arab territories, and every time the Palestinian and Arab sides make concessions, Israel, for its part, imposes conditions and makes new demands.
Today, we are told that, in the context of the new international order, and in the wake of the Gulf crisis, the question of Palestine in particular and the Middle East conflict in general will find some solution in total respect for international law and in keeping with the Charter and the resolutions of the United Nations. From our point of view, the current efforts to achieve dynamic action leading to a comprehensive and just solution of the Arab-Israeli conflict are very important, and we appreciate the efforts of all the participants. But, despite all these efforts, the Palestinian people does not find therein even the minimum of its aspirations. We fear that the tolerant attitude that the international community adopts towards Israel may prevent those initiatives from having any positive results.
Today, the legitimate representatives of the Palestinian people are meeting in the capital of my country. They are doing all they can to shoulder their responsibility to facilitate the emergence of the solution for which we all hope.
Everyone knows that my country supports the Palestinian people. We have always supported all peoples that have been victims of repression and have fought for their independence and dignity. We recognize the PLO as the legitimate representative of the Palestinian people, just as we recognize the African National Congress, which has raised high the standard of struggle against the apartheid regime in South Africa. He still give assistance to the PLO, just as we continue to support the liberation movement in South Africa.
We support the efforts to arrive at a just and lasting solution to the Middle East crisis. At the same time, we support the work that is being done to lay the foundations for real democracy, under which an end will be put to the domination of the white minority regime in South Africa. We are fully prepared to shoulder our responsibilities by participating in the peace conference on the Middle East if we are firmly convinced that our participation would really contribute to the attainment of a just peace for all and, in particular, for the Palestinian people. 
The negotiations on disarmament have led to achievements which we welcome. We sincerely hope that the efforts that are being made in various fields will continue with a view to achieving the goals that are set down in the many General Assembly resolutions concerning disarmament.
It is with satisfaction that we draw particular attention to the major progress that has been made in the Geneva Conference on Chemical Weapons. Algeria expresses its appreciation of these positive developments and takes this opportunity to announce its accession to four treaties: the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases and of Bacteriological Methods of Warfare; the Treaty on the Prohibition of the Emplacement of Nuclear Weapons and Other Weapons of Mass Destruction on the Sea-Bed and the Ocean Floor and in the Subsoil Thereof; the Convention on the Prohibition of Military and any other Hostile Use of Environmental Modification Techniques; and the Treaty on the Principles Governing the Activities of States in the Exploration and Use of Outer Space, including the Moon and Other Celestial Bodies. This is the first stage of Algeria's contribution to the collective effort that is needed if the aspirations of the United Nations and those of the peoples of the world in the various fields of disarmament are to be realized.
For three years now, the countries of the Arab Maghreb have been implementing a constructive project that is of great interest to all countries of the region. It is now passing through a new stage, which seeks to consolidate the basis of the union and its institutional infrastructure, as well as its consultative and executive bodies. The plan for Maghreb unity seeks to consolidate peace in the region, and its goals are influenced objectively by every effort to consolidate peace, stability and cooperation in the Arab world - in Africa and in the Mediterranean basin.
Due to the adoption by the Security Council resolution 690 (1991) which established the United Nations Mission for the Referendum in Western Sahara to monitor the Sahraoui people's referendum for self-determination, we are moving, at last, towards a final solution to that dispute. It is necessary that the settlement process be carried out within the timeframe established by the United Nations, and the parameters envisaged, that is to say without the exertion of any pressure by any party. Indeed, the entry into force of a cease-fire on the date established by the Secretary-General and the deployment of the United Nations Mission in the Western Sahara have restored trust in the international community and have revived the hope that peace can be achieved.
Algeria reaffirms once more its resolve with regard to the implementation of the settlement plan for Western Sahara and its confidence in the Secretary-General, who has earned the appreciation of the international community through his constant efforts and his patience.
There are conflicts in other regions as well, so we must make every effort to find solutions thereto.
In Afghanistan there is new hope that, between the United States and the Union of Soviet Socialist Republics, the situation can be resolved peacefully, in cooperation with neighbouring countries and with the support of the United Nations.
Likewise, everyone views the presence here of a delegation from Cambodia's Supreme National Council, the representative of the sovereign authority in that country, as proof of the confidence felt by the parties to the conflict. This is of great importance to our efforts to achieve national reconciliation in Cambodia.
Turning to Cyprus, we hope that the Secretary-General's efforts will enable that country to recover its sovereignty, unity and territorial integrity.
In Lebanon the fighting has stopped and peace has been restored. The Lebanese authorities continue the work of national reconciliation and rebuilding national unity through implementation of the Taif agreements. The international community must shoulder its responsibilities vis-à-vis the Lebanese people by ensuring that Israel withdraws from southern Lebanon, pursuant to Security Council resolution 425 (1978), and by establishing an international fund for the reconstruction of Lebanon.
The major transformations we have been witnessing in international relations have not produced similar positive changes in economic relations or international economic cooperation. The heavy burden of external debt and the restrictions imposed on the access to the markets of the developed countries by the commodities of developing countries; inflation; rising interest rates; deteriorating terms of trade; the drop in official development assistance; and meagre flows of foreign investment to developing countries: all these constitute heavy burdens that hamper the work of reform undertaken by developing countries. The deteriorating climate of international economic relations is widening the gap between the North and the South.
Take for example the deteriorating situation in Africa, which is in stark contrast to international commitments undertaken in the context of the United Nations Programme of Action for African Economic Recovery and Development in Africa. The renaissance of the United Nations can achieve its goals completely only if the demands of developing countries are placed at the top of international agendas. In that connection, the Secretary-General's proposed international conference for development financing deserves support as it would provide the appropriate forum for concerted efforts to solve the basic problems facing us.
We attach particular importance to the decision of the Economic and Social Council that work should be done to ensure that capital is not directed to Eastern Europe to the detriment of the countries of the South.
A genuine recovery of international cooperation through commitments undertaken at the eighteenth special session of the General Assembly, on international economic cooperation, and through implementation of the goals and policies set out in the International Development Strategy, depends first and foremost on the political will of all Member States. Restructuring the economic and social sectors of the United Nations, revitalizing the Economic and Social Council and efforts to bolster the practical work carried out by the United Nations can all lend credibility and effectiveness to international action. That in turn can stimulate greater political collective will to meet these challenges.
Developing countries know full well that development must depend above all on their own efforts. On that basis, the Non-Aligned Movement and the Group of 77 have adopted the principle of collective and individual self-reliance for developing countries. For that reason, we have adopted agreements on establishing African economic union and on economic complementarity among the Maghreb countries, free-trade agreements with countries of Latin America as well as the dynamism of the economic groupings in Asia represent efforts to consolidate South-South cooperation, despite the many types of obstacles and difficulties we are facing.
In fact, those efforts do not reflect a tendency on the part of countries of the South towards isolation. Neither are they an alternative to the fabric of international economic relations or to cooperation between all States.
That is why those efforts in no way lessen the international community's responsibility to work for the development of the entire international community.
The domestic changes that we have seen in Algeria are primarily a response to what we hope will be the reflection of the aspirations of our society: a democratic, responsible life. The thrust of those changes can have some effect, which we hope will be positive, on peace, stability and cooperation throughout the region. The establishment of political associations, the independence of juridical power and the strict observance of human rights are all factors which affect all strata of society. They are factors that help further consolidate real democracy, which we are establishing in Algeria.
Despite the difficulties involved in such an experiment, Algeria is determined to continue along this path and work for the consolidation of democracy. He hope that these efforts will lead to the achievement of human aspirations with the consolidation of the legitimate rights of individuals and society as a whole, and that this will be accompanied by proper international action breaking new ground to produce effective global cooperation.
In conclusion, we reiterate our commitment to real cooperation with all Member States to establish the new international order to which all peoples aspire, a new order based on consultation and dialogue, democratic practices and cooperation, and not on conditions imposed by the strong on the weak or the rich on the poor.

